Citation Nr: 1625047	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed to include PTSD and a conversion disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Esquire


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In January 2016, the Veteran testified at a Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  The Veteran waived initial AOJ consideration of additional evidence during his hearing.  A transcript of the hearing has been associated with the claims file.   

The Board notes that the AOJ initially denied service connection for PTSD in a March 2009 rating decision.  In light of the Veteran's arguments, the evidence submitted, and the evidence of record in March 2009, the Board finds that the Veteran's present claim for an acquired psychiatric disorder includes the same claim of PTSD that was previously considered and denied in the March 2009 rating decision.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  Accordingly, the Board has re-characterized the issues on appeal to include a request to reopen the claim of service connection for PTSD as noted on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO denied service connection for PTSD, finding that the Veteran did not have a diagnosis of PTSD and that record did not establish that a stressor occurred in service.

2.  Evidence received since the March 2009 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3.  The evidence of record is at least in relative equipoise as to whether the Veteran's acquired psychiatric disorder, variously diagnosed to include PTSD and conversion disorder with seizures, manifested as a result of his active military service.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision denying entitlement to service connection for PTSD is final. 38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  Since the March 2009 rating decision, new and material evidence has been received, the claim of service connection for (PTSD) is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for establishing service connection for an acquired psychiatric disorder, variously diagnosed to include PTSD and conversion disorder with seizure, are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for PTSD.  The Veteran was denied service connection for PTSD in March 2009 due to the fact that he did not have a diagnosis of PTSD and that the evidence did not establish that a stressor occurred in service.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In determining whether new and material evidence is required because a claim rests on the same factual basis as a previously disallowed claim, the focus of the analysis of the Board of Veterans Appeals must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  38 U.S.C.A. §§ 5108, 7104; Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

Since the March 2009 rating decision the Veteran has submitted new and material evidence.  Notably, a March 2016 mental status examination from a private Licensed Clinical Psychologist, J.A., Jr., is associated with the record.  In the report the clinical psychologist noted that the Veteran was previously evaluated in June 2011, and that the Veteran met the full criteria for PTSD and secondary conversion disorders with seizures and hallucinations.  The report stated that the Veteran had already been diagnosed with conversion disorder secondary to military service and that the connection was made through the Veteran's stressors in-service.  In review of the Veteran, the report also noted that the Veteran's depression also began in-service after a he experienced a divorce.  In conclusion, the psychologist stated that the Veteran continued to meet all the DSM-V criteria for PTSD, and that his conversion disorder and PTSD existed when he was evaluated in June 2011, which was still present.  In making these diagnoses, the clinical psychologist also stated that the Veteran's PTSD to include hallucinations and delusions, conversion disorder with attacks or seizures, are more than at least as likely as not due to his military stressors and PTSD condition.  

The March 2016 examination report is new evidence, as it was not before agency decision makers at the time of the March 2009 rating decision.  Furthermore, the evidence is material as it offers a diagnosis of an acquired psychiatric disability and relates the current diagnosis to service.  This new evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection PTSD, and thus that claim is reopened.

As the Board is granting service connection for an acquired psychiatric disorder variously diagnosed, the Board finds that it may proceed with the adjudication of the claim on the merits without prejudice to the Veteran.


Service Connection

Having found that the Veteran has successfully reopened the claim for service connection for PTSD, the Board must now conduct a de novo review.  Since the record evidence includes other variously diagnosed psychiatric disorders, the Board broadly construes the issue, for purposes of this appeal, as entitlement to service connection for an acquired psychiatric disorder, variously diagnosed to include PTSD and a conversion disorder with seizure.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Based on the March 2016 private medical evidence, the Veteran has a current diagnosis of an acquired psychiatric disorder.  The March 2016 clinical psychologist found the Veteran meet the criteria for DSM-V diagnoses of PTSD and conversion disorder.  An October 2010 VA mental health examination also reflects that the Veteran has an Axis I diagnosis of conversion disorder, with seizure or convulsions.  Thus, the Veteran fulfills the current disability element for service connection.

At the October 2010 VA examination the Veteran related that during service while in Panama, approximately in 1987 or 1988, he witnessed political demonstrations which turned violent.  The Veteran reported that he saw a man shot by government troops, and that government troops shot at the building he was in to disperse onlookers.  The Veteran's wife submitted a statement in September 2010, which relates that the Veteran suffers from nightmares about the horrible things he saw in Panama, and she attested to the Veteran saying that he saw a man get shot.  The Veteran and his representative attested to this incident again at his Board hearing.  Thus, giving due consideration to the places, types, and circumstances of the Veteran's service as shown by his DD Form 214, the Board accepts the Veteran's account as sufficient evidence establishing his in-service exposure to violent, political demonstrations while stationed in Panama.  38 U.S.C.A. § 1154(a) (West 2014).  Thus, the Veteran fulfills the second element for service connection.

At the October 2010 VA examination, the Veteran was diagnosed with an Axis I diagnosis of conversion disorder, with seizures or convulsions.  In summary, the examiner determined that the Veteran's presentation was not consistent with PTSD.  The examiner stated that the evidence supported that the Veteran suffered from conversion disorder which began five years previously.  In review of the specific claims and symptoms of the Veteran, the examiner stated that it appeared unlikely that the Veteran was suffering from a psychotic disorder.  The examiner further stated that it appeared that the Veteran's reported hallucinations was likely additional manifestations of the Veteran's conversion disorder and represent some degree of symptom exaggeration or malingering.  The examiner concluded by finding that the Veteran's stressor was not related to the Veteran's fear of hostile military or terrorist activity.

With regard to the nexus requirement, the Board finds that the March 2016 private opinion is of sufficient weight to support service connection.  As noted above, the private March 2016 medical report concluded that the Veteran's PTSD and conversion disorder were related to the Veteran's service.  The examiner noted that the previous evaluation in June 2011 revealed the same conclusion.  The medical report was based on a review of the Veteran, the Veteran's October 2010 VA examination, the Veteran's in-service exposure to stressful events while stationed in Panama, and a full mental status review of the Veteran.  Specific to the October 2010 VA examination, the clinical psychologist disagreed with the assessment that the Veteran had over-reported his symptoms, and determined that the Veteran did in fact meet the criteria for PTSD.  The clinical psychologist also noted that the Veteran's conversion disorder was secondary to PTSD, and related to his Panama experiences.  The psychologist concluded that he previously deemed the Veteran as having conversion disorder which was still present, and the psychologist diagnosed the Veteran with PTSD to include hallucinations and delusions, and conversion disorder with attacks or seizures, which was more than at least as likely as not due to his military stressors and PTSD condition.  In a medical opinion report sheet attached to the report, the psychologist stated that the Veteran shows conversion disorder which is connected to PTSD and stressors in Panama via dreams and hallucinations.  The psychologist further included that the Veteran's delusions and auditory hallucinations symptoms are all service connected.  

On balance, the Board finds that the record evidence is at least in relative equipoise, as there is evidence both for and against the Veteran's claim.  The Board finds that the March 2016 private opinion is as equally probative as the October 2010 VA report.  In this function, the private psychologist explained that the Veteran's in-service stressors in Panama (which have been accepted by the Board as evidence that is reliable) caused both the Veteran's PTSD, and his conversion disorder.  The private opinion further noted that all the Veteran's psychological symptoms were related to service.  The private psychologist reviewed the entire evidence of record, to specifically include the October 2010 VA opinion, finding that the Veteran was not exaggerating his symptoms.  The private psychologist also took into account the nature of the Veteran's in-service stressors.  Overall, the Board finds that the private opinion provides a well-reasoned nexus opinion and is of equal probative weight to find that the Veteran's acquired psychiatric disorder, variously diagnosed to include PTSD and conversion disorder, is related to his service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran fulfills the nexus element, and thus service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In the instant case, the Board finds that the award of service connection for an acquired psychiatric disorder, variously diagnosed to include PTSD and conversion disorder, encompasses all of his ratable psychiatric symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of his overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, as there are no ratable psychiatric symptoms beyond the scope of the already service-connected pathology, there is no remaining nonservice-connected psychiatric disability for consideration in this appeal.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for PTSD is granted.

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed to include PTSD and conversion disorder with seizure, is granted.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


